       Case 7:20-mc-00119-CS Document 2 Filed 02/27/20 Page 1 of 3



Paul D. Polidoro, Esq.
WATCH TOWER BIBLE AND TRACT
SOCIETY OF PENNSYLVANIA
Legal Department
200 Watchtower Drive
Patterson, NY 12563-9204
Telephone: 845-306-0711
Facsimile: 845-306-0709
Email: inboxLGLipg@jw.org




                  UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF NEW YORK



                                                         X              7:20-mc-00119
In Re DMCA Subpoena to Google, LLC.                           Case No. ______________
                                                          :
                                                          :
                                                              Watch Tower Bible and Tract
                                                          :
                                                              Society’s Request to the Clerk for
                                                          :
                                                              Issuance of Subpoena to Google
                                                          :
                                                              LLC, Pursuant to 17 U.S.C. §
                                                          :
                                                              512(h) to Identify Alleged
                                                          :
                                                              Infringer
                                                          :
                                                         X

       Petitioner, Watch Tower Bible and Tract Society of Pennsylvania (hereinafter

“Watch Tower”) through its undersigned counsel of record, hereby requests that the

Clerk of this Court issue a subpoena to Google, LLC to identify alleged infringers at

issue, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512(h)

(hereinafter the “DMCA Subpoena”). The proposed DMCA Subpoena is attached hereto

as Exhibit A.

       The DMCA Subpoena is directed to Google LLC, the service provider of a

YouTube account to which the infringing party using the name “JW Apostate”

(https://www.youtube.com/channel/UC09GQmDAFGLmaffWo16ETPg) posted content.


                                         1
Watch Tower’s Request To The Clerk For Issuance of DMCA Subpoena
       Case 7:20-mc-00119-CS Document 2 Filed 02/27/20 Page 2 of 3



Watch Tower conducted a good-faith fair use analysis of numerous infringing posts on

the account at issue. The following URLS represent a sample of the infringing content

posted to the YouTube account at issue:

      https://www.youtube.com/watch?v=S_272yXlc8g

      https://www.youtube.com/watch?v=R1puwJAdUQg

      https://www.youtube.com/watch?v=R8tnpTpC1oc

      https://www.youtube.com/watch?v=emQqLZBAJ3g&feature=youtu.be

      https://www.youtube.com/watch?v=HSfILHwtOS0


       This content infringes copyrights held by Watch Tower. (See Declaration of Paul

D. Polidoro dated February 27, 2020 (hereinafter “Polidoro Decl.”).


       Watch Tower has satisfied the requirements for issuance of a subpoena pursuant

to 17 U.S.C. § 512(h), namely:

       (1)        Watch Tower has submitted copies of notifications sent pursuant to 17

                  U.S.C. § 512(c)(3)(A) as Exhibit 1 to the Declaration of Paul D.

                  Polidoro.

       (2)        Watch Tower has submitted the proposed DMCA Subpoena attached

                  hereto as Exhibit A; and

       (3)        Watch Tower, through its counsel of record, has submitted a sworn

                  declaration confirming that the purpose for which the DMCA

                  subpoena is sought is to obtain the identity of an alleged infringer or

                  infringers, and that such information will only be used for the purpose

                  of protecting Watch Tower’s rights under Title 17 U.S.C. §§ 100, et.


                                         2
Watch Tower’s Request To The Clerk For Issuance of DMCA Subpoena
      Case 7:20-mc-00119-CS Document 2 Filed 02/27/20 Page 3 of 3



                 seq.. See Polidoro Decl., ¶ 4.

       Having complied with the statutory requirements, Watch Tower respectfully

       requests that the Clerk expeditiously issue and sign the proposed DMCA

       Subpoena pursuant to 17 U.S.C. § 512(h)(4).



Dated: February 27, 2020                   /s/ Paul D. Polidoro
                                           Paul D. Polidoro
                                           Associate General Counsel
                                           SDNY Bar No. PP2509
                                           WATCH TOWER BIBLE AND TRACT
                                           SOCIETY OF PENNSYLVANIA
                                           Legal Department
                                           200 Watchtower Drive
                                           Patterson, NY 12563-9204
                                           Telephone: 845-306-0711
                                           Facsimile: 845-306-0709
                                           Email: inboxLGLipg@jw.org
                                           Attorney for Plaintiff




                                         3
Watch Tower’s Request To The Clerk For Issuance of DMCA Subpoena
